The second affirmative defense is not sufficient to constitute an estoppel. Those allegations, if proved, would constitute a good defense but there is nothing in the facts pleaded that would estop the plaintiff from presenting its claim for damages. There is no allegations of any act or thing done by the plaintiff that misled the defendant to its injury, or prevents it from making a complete defense to plaintiff's complaint. There is no averment of any change in defendant's affairs in reliance on plaintiff's alleged conduct. It was not error for the court to sustain the demurrer to the second affirmative defense.
The evidence offered and rejected was oral and to the effect that the plaintiff agreed to accept the tenants of the defendant and that the said tenants attorned to the plaintiff. The evidence was tendered for the purpose of showing that the oral leases or cropping agreements were excepted from the covenant against encumbrances. The authorities in this country are divided as to whether or not oral evidence is admissible for those purposes. This state, in accordance with the weight of authorities and better reasoning in our opinion, has held that such evidence as was offered and rejected would violate *Page 683 
Section 713, Or. L. Such evidence would tend to contradict or vary the terms of a written instrument, to wit: the warranty deed. It would have the effect of tending to prove that plaintiff received a less estate in the land than the deed appears to convey: Estep v. Bailey, 94 Or. 59 (185 P. 227); Winn v.Taylor, 98 Or. 556 (190 P. 342, 194 P. 857); Blake-McFallCo. v. Wilson, 98 Or. 626 (193 P. 902); Wilson v. White,161 Cal. 453, 460 (119 P. 895); Gam v. Cordrey, 4 Pennew. (Del.) 143 (53 A. 334). The rule is not changed even though the purchaser knew that the land or part thereof was under lease:Estep v. Bailey, above; Corbett v. Wrenn, 25 Or. 305
(33 P. 658); Clark v. Fisher, 54 Kan. 403 (38 P. 493);Musial et al. v. Kudlik, 87 Conn. 164 (87 A. 551, Ann. Cas. 1914D, 1172, and note on page 1177).
Defendant contends that the effect of plaintiff accepting the portion of wheat belonging to the landlord according to the term of the oral leases was a waiver of the breach of the covenant against encumbrances. Plaintiff could have waived its claim to the entire crop and accepted the tenants of the defendant as its own tenants. In order, however, for its conduct to have that effect the plaintiff must have taken an assignment of the leases at the time the covenants were delivered or have entered into some valid agreement to that effect: Musial et al.
v. Kudlik, above, note in Ann. Cas. 1914D, 1177; 15 C.J. 1272, § 111.
Parol evidence was not admissible to prove that allegation or claim when such evidence necessarily contradicted the written contract between plaintiff and defendant, to wit: the warranty deed. By operation of the deed the entire crop growing on the premises *Page 684 
described in the deed passed to the plaintiff. Defendant was liable on its covenant against encumbrances for so much of that crop as plaintiff was deprived of by virtue of the contract between defendant and the tenants.
The instruction given by the court and complained of is as follows:
"I instruct you as a matter of law, gentlemen, that the giving of a warranty deed such as has been described to you conveys the entire fee of the land, and that if there subsists at the time of the delivery of the deed a valid and unexpired lease thereon, that the existence of that lease constitutes a breach of warranty unless a reservation has been made concerning the existing lease, and if you, therefore, find that at the time of the delivery of this deed Mr. Hoag and Mr. Swanson had an unexpired lease arrangement with these predecessors in interest, and there was no reservation in the deed concerning that lease, then the giving of the warranty deed under those circumstances, giving such warranty deed, the existence of that unexpired lease or leases would constitute a breach and would entitle the plaintiff to the recovery of damages."
This instruction was not prejudicial to defendant. The instructions requested by the defendant and refused by the court are as follows:
"III. If you find from the evidence that the Western Grain Company knew at the time of its acceptance of the deed that a portion of the premises described in the deed were occupied by tenants, and if you further find that the said Western Grain Company acknowledged said tenancies, and accepted the rent from said tenants, then the plaintiff would not be damaged and the defendant is entitled to a verdict.
"XI. In case you find that the plaintiff has been damaged by reason of the breach of the covenant of *Page 685 
warranty by the defendant, then you should proceed to ascertain the amount of such damages, invoking the rules which I have given you on that subject. After ascertaining the amount of such damages, you should deduct therefrom the value of the grain that was delivered by Hoag and Swanson to the plaintiff which value is agreed to be $1,730.00, In other words, the grain delivered by Hoag and Swanson to the plaintiff should be taken into consideration, and credited to the defendant — that is, deducted from any damages which you find the plaintiff may have suffered."
Request No. III was not applicable to the facts. The evidence tendered in support of the request was rejected because oral and varied the written agreement between the parties. What has heretofore been written in this opinion is sufficient reason for sustaining the Circuit Court in refusing to give said request No. III.
Request No. XI was given in substance by the Circuit Court. Instead of stating the amount in dollars the learned Circuit Court directly instructed the jury, in accordance with the agreement and stipulations of the parties, the exact quantity of wheat retained by the two tenants and properly left the value of that wheat to be determined by the jury. The value of that wheat was one of the questions of fact which the jury should determine. It would have been clearly an invasion of the functions of the jury to have given the instruction requested by defendant. We do not believe the jury could have been misled by the instructions given by the court as to the true measure of the damages. We must presume that the jury obeyed the instructions of the court, and that its verdict is the appraisal by the jury of the wheat retained by the tenants. That is the true measure of *Page 686 
damages in this state under the conditions. As a general rule the true measure of damages in an action for breach of covenant against encumbrances of the nature herein found is the rental value of the premises during the term the vendee has been deprived of the possession of the land. But in cases of the kind at bar the rule of damages which has been established in this state is the value of the crop: Estep v. Bailey, 94 Or. 59
(185 P. 227); note to Beutel v. American Machine Co., 35 L.R.A. (N.S.) 779, 781.
Acceptance by plaintiff of the grain tendered by the tenants is not a waiver of its right to damages for breach of the covenant against encumbrances. Defendant has no cause for complaint. It received the benefit of the grain delivered to plaintiff. Under the instructions of the court, the jury could not have failed to have taken into consideration the amount of wheat delivered to plaintiff by the tenants in fixing the amount of damages to be awarded to plaintiff: Cross v. Noble, 67 Pa. 74,77. The judgment appealed from is affirmed.             AFFIRMED.
BURNETT, C.J., and McBRIDE and RAND, JJ., concur. *Page 687